ON MOTION FOR REHEARING GRANTED

PER CURIAM.
Lynwall Brown has sought rehearing of our April 13, 2005 opinion which affirmed the trial court’s denial of his petition for writ of mandamus. As Brown’s motion has merit we grant rehearing and substitute the following for our opinion of April 13, 2005.
The record supports Brown’s claim that he has exhausted his administrative remedies through the grievance procedure in seeking return of approximately 775 pages of legal documents. Brown’s legal papers were apparently lost or misplaced by the correctional institution, through no fault of Brown. Thus, we reverse the order on appeal, and remand with instructions to cause the return of those missing portions of Brown’s legal documents without cost to Brown.
Rehearing granted, opinion withdrawn, reversed and remanded with instructions.